Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny Grayson appeals from the district court’s order denying his “Motion Requesting Home Confinement Due to New Medical Issues and Relocation [of his supervised release] Because of Marriage.” We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. United States v. Grayson, No. 5:08-cr-00046-FPS-JSK-1 (N.D.W.Va. Aug. 23, 2011); see 18 U.S.C. §§ 3621(b), 3625 (2006); Prows v. Fed. Bureau of Prisons, 981 F.2d 466, 469-70 (10th Cir.1992); United States v. Laughlin, 933 F.2d 786, 789-90 (9th Cir.1991). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.